Adolfo R. s




                               Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 20, 2014

                                         No. 04-14-00515-CV

SPECIALTY SELECT CARE CENTER OF SAN ANTONIO d/b/a Casa Rio Healthcare and
                           Rehabilitation,
                             Appellant

                                                  v.

                                        Adolfo R. JUIEL et al,
                                              Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-04911
                            Honorable Karen H. Pozza, Judge Presiding

                                           ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

        This is an accelerated appeal from an interlocutory order denying appellant’s motion to
compel arbitration. TEX. CIV. PRAC. & REM. CODE ANN. § 51.016 (West Supp. 2013). Appellant
has filed an unopposed motion to abate this appeal because one of the issues presented in the
appeal is the same issue pending in petitions for review filed in Williamsburg Care Co. L.P. v.
Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio 2013, pet. filed), Fredericksburg Care Co.
L.P. v. Lira, 407 S.W.3d 810 (Tex. App.—San Antonio 2013, pet. filed), and Fredericksburg
Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex. App.—San Antonio 2013, pet. filed). In light of
the pending higher court review of the precedent previously established by this court, this court
has determined that abating this appeal pending the Texas Supreme Court’s resolution of the
issue will likely achieve the greatest judicial efficiency.

        Accordingly, appellant’s motion to abate is GRANTED. For administrative purposes,
this appeal will be treated as a closed case, unless and until appellant files a motion requesting its
reinstatement following the Texas Supreme Court’s resolution of the issue.

           Appellees’ motion for an extension of time in which to file a brief is MOOT.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court